DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
The affidavit under 37 CFR 1.132 filed 23 December 2020 is sufficient to overcome the rejections of claims 1-3 and 5-16 based upon 35 U.S.C. §103.	
The following is an examiner’s statement of reasons for allowance: Hsiong et al. (Translation of WO 2006/060936) discloses a galactose injection composition comprising galactose (galactose powder); a buffer (buffer solution, citrate buffer, phosphate buffer, acetate buffer, carbonate buffer, or triethanolamine buffer); and an antioxidant (sodium bisulfite) (paragraph [0015]) in an amount of 0.001 wt% to 5 wt% (paragraph [0016]); wherein said galactose oral composition has a pH values ranging from 4.0 to 9.0 (paragraph [0015]); and wherein said galactose includes galactose derivative (galactose powder) (paragraph [0015]).
However, the prior art neither teaches nor fairly suggests a galactose oral composition that has pH values ranging from 3.0 to 6.0. As evidenced by Applicant’s affidavit filed 23 December 2020, galactose oral compositions having a pH of 3.0 to 6.0 yield higher oral absorption in terms of blood galactose concentration in humans and rats (see affidavit, p. 3, number 6). 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797